Campbell, J.
This is a companion case to “Ruth Morris Steed v. Carson Clark Cranford” decided this same day.
*383The facts in this case and in the Ruth, Morris Steed case are exactly the same insofar as material, the only difference being that in this case, Mark Steven Steed was the driver of the Chevrolet automobile owned by his mother, the plaintiff in the other case, Ruth Morris Steed. In this case Mark Steven Steed seeks to recover damages for personal injuries.
Nothing would be gained by repetition, and on authority of Ruth Morris Steed v. Carson Clark Cranford the order of Judge Lupton, in all respects, is
Affirmed.
PARKER and HedricK, JJ., concur.